DETAILED ACTION
	The pending claims are 1-17.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2020 and 12/20/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11, 13-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Duque (Pub No US/2012/0209289).
Regarding claim 1, Duque discloses a robotic surgical instrument (26 or 62), comprising: 
a housing (housing); 
a shaft (instrument shaft) extending distally from the housing and including a proximal segment (first segment), a distal segment (second segment), and an articulating portion (articulating wrist shown in fig 6 below) interconnecting the proximal and distal segments, 
[AltContent: textbox (Distal pivoting portion)][AltContent: textbox (Proximal body portion)][AltContent: arrow][AltContent: textbox (More distal link)]
    PNG
    media_image1.png
    345
    387
    media_image1.png
    Greyscale

the articulating portion (articulating wrist) including a proximal link (proximal link shown in fig 6 above) having a proximal body portion (proximal end of link) configured for at least partial receipt within the proximal segment of the shaft (instrument shaft) and (fig 6 shows proximal end of proximal link in receipt of shaft, Duque, col 32, 52, and 53, fig 6)
a distal pivoting portion (distal pivoting potion shown in fig 6 above) configured to pivotably couple to a more-distal link of the articulating portion (Duque, fig 6); 
an end effector assembly (end effector shown in fig 5 below) coupled to the distal segment (distal segment on distal side of more distal link shown in fig 6) of the shaft (instrument shaft) and extending distally therefrom; 
a plurality of actuation components (actuation components or actuation system components, Duque, col 52, 53) extending through at least a portion of the shaft (fig 12), to operably couple to at least one of: the end effector assembly, the articulating portion, or the distal segment to enable selective actuation of the end effector assembly (end effector articulation pull rods 86, 88, 90, and 92 routed above and below the wrist and articulation of the end effector about the two wrist axes generates lateral displacement of the first and second drive shaft assemblies, Duque, col 7, 52, 53, 56, fig 6 and 7); and 
a seal configuration (seal assembly 100) operably associated with the proximal body portion of the proximal link (seal can be spliced into any portion along the shaft, Duque, col 11) of the articulating portion of the shaft (instrument shaft) to establish seals against an interior annular surface of the shaft (fig 13 shows seal against interior shaft surface, Duque, fig 13), about each actuation component of the plurality of actuation components (fig 10 shows seal forms around each actuation component, Duque, fig 10), and within a distal end portion of the proximal segment (first segment) of the shaft to inhibit fluid communication proximally into the proximal segment of the shaft (The seal inhibits axial transmission of an insufflated gas and/or bodily fluids while accommodating lateral displacement of the drive shaft, Duque, abstract, fig 12).
[AltContent: textbox (articulating wristed portion)][AltContent: textbox (End effector)][AltContent: textbox (instrument shaft)][AltContent: textbox (housing)]
    PNG
    media_image2.png
    116
    353
    media_image2.png
    Greyscale

Regarding claim 2, Duque discloses the robotic surgical instrument according to claim 1, wherein the plurality of actuation components (actuation components or actuation system components, Duque, col 52, 53) includes at least two of: a plurality of articulation cables; one or more electrical lead wires; a drive bar; or a drive tube (end effector articulation pull rods 86, 88, 90, and 92 routed above and below the wrist and articulation of the end effector about the two wrist axes generates lateral displacement of the first and second drive shaft assemblies, Duque, col 7, 52, 53, 56, fig 6 and 7).  
Regarding claim 3, Duque discloses the robotic surgical instrument according to claim 1, wherein the plurality of actuation components (actuation components or actuation system components, Duque, col 52, 53) includes at least three of: a plurality of articulation cables; one or more electrical lead wires; a drive bar; or a drive tube (end effector articulation pull rods 86, 88, 90, and 92 routed above and below the wrist and articulation of the end effector about the two wrist axes generates lateral displacement of the first and second drive shaft assemblies, Duque, col 7, 52, 53, 56, fig 6 and 7).
Regarding claim 4, Duque discloses the robotic surgical instrument according to claim 1, wherein the plurality of actuation components (actuation components or actuation system components, Duque, col 52, 53) includes each of: a plurality of articulation cables; one or more electrical lead wires; a drive bar; or a drive tube (end effector articulation pull rods 86, 88, 90, and 92 routed above and below the wrist and articulation of the end effector about the two wrist axes generates lateral displacement of the first and second drive shaft assemblies, Duque, col 7, 52, 53, 56, fig 6 and 7).
Regarding claim 5, Duque discloses the robotic surgical instrument according to claim 1, wherein actuating the end effector assembly (end effector shown in fig 5) includes at least one of: 
articulating the end effector assembly; manipulating the end effector assembly; advancing a component through the end effector assembly; or energizing the end effector assembly (end effector articulation pull rods 86, 88, 90, and 92 routed above and below the wrist and articulation of the end effector about the two wrist axes generates lateral displacement of the first and second drive shaft assemblies, Duque, col 7, 52, 53, 56, fig 6 and 7).   
	 Regarding claim 6, Duque discloses a robotic surgical instrument, wherein the seal configuration (proximal portion of 402c, 608 and 614) includes 
a plug (bulkhead 108), 
a seal ring (106), and 
a clip (104), 
the plug (bulkhead 108) configured to engage the proximal body portion of the proximal link (seal is designed to transmit actuation torque from a proximally-disposed drive source to a distally-disposed articulated end effector and is configured to engage the proximal portion, Duque, col 11) and 
the clip (104) configured to engage the plug (bulkhead 108) (clip 104 is configured with protrusion to fit into slot 112 of bulkhead 108, Duque, col 56, fig 8B and 11)
with the seal ring (106) disposed therebetween (Sealing ring 106 is between clip 104 and bulkhead 108 (see red arrows in fig 8B below), Duque, abstract, col 11, 56, fig 8 and 11).  
[AltContent: textbox (Clipping portion 104)][AltContent: textbox (Bulkhead portion of 108)][AltContent: textbox (Bulkhead portion of 108)]
    PNG
    media_image3.png
    442
    534
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    488
    523
    media_image4.png
    Greyscale

Regarding claim 7, Duque discloses the robotic surgical instrument according to claim 6, wherein the seal ring (106) is configured to establish the seals (fig 11 shows that sealing ring 106 establishes the seals, Duque, fig 11).  
Regarding claim 9, Duque discloses the robotic surgical instrument according to claim 6, wherein an outer annular surface of the seal ring (106) is configured to seal against the inner annular surface of the shaft (fig 11 and 13 shows that sealing ring 106 is exposed against inner surface of shaft, Duque, fig 11-14).  
Regarding claim 10, Duque discloses the robotic surgical instrument according to claim 1, wherein the seal configuration includes 
an engagement plug (104), and 
inner seal plug (Bulkhead), and 
an outer seal ring (106), 
the engagement plug (104) configured to engage the proximal body portion of the proximal link with the inner seal plug (Bulkhead) and the outer seal ring (106) disposed therebetween (fig 8B and 11 show the molded portion 104 configured to engage proximal portion with seal ring 106 and Bulkhead between, Duque, abstract, col 11, fig 8 and 11).  
Regarding claim 11, Duque discloses the robotic surgical instrument according to claim 10, wherein the inner seal plug (Bulkhead) and the outer seal ring (106) are configured to cooperate to establish the seals (fig 8B shows Bulkhead and ring as establishing seals, Duque, abstract, col 11 and 12, fig 8B).  
Regarding claim 13, Duque discloses the robotic surgical instrument according to claim 10, 
wherein the inner seal plug (Bulkhead) includes a plurality of apertures (132, 134, 136, and 138) each configured to sealingly receive one of the actuation components of the plurality of actuation components (End view of the seal assembly 100, showing sealing provisions 132 for two drive shafts subject to lateral displacement, sealing provisions 134 for four end effector wrist articulation members, sealing provisions 136 for two control cables, and a sealing provision 138 for control wires, Duque, col 63, fig 10).  
Regarding claim 14, Duque discloses the robotic surgical instrument according to claim 1, wherein the seal configuration includes 
a plug (104), 
an outer seal ring (102), and 
an o-ring seal (106), 
the plug (104) configured for engagement partially within the proximal body portion of the proximal link (Duque, col 11, fig 8B), the outer seal ring (102) configured for engagement about the plug and the proximal body portion of the proximal link (The rigid portion 102 has an outer perimeter shaped to interface with and splice two instrument shaft segments, Duque, col 56, fig 8B), and the o-ring seal (106) configured for positioning within the plug (fig 8B show the o-ring seal positioned within the plug, Duque, fig 8B).  
Regarding claim 15, Duque discloses the robotic surgical instrument according to claim 14, wherein the outer seal ring (102) and the o-ring seal (106) are configured to establish the seals (Fig 11 shows 102 and 106 exposed for disposal against shaft, Duque, col 56, fig 8 and 11).  
Regarding claim 17, Duque discloses the robotic surgical instrument according to claim 14, wherein the o-ring seal (106) is configured to sealingly engage one of the actuation components of the plurality of actuation components within a central lumen of the plug (The drive shaft 124 is received within the o-ring seal 106, thereby providing a circular sealing interface where the o-ring seal 106 contacts the drive shaft 124, Duque, col 62, fig 14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobvi
ousness.
Claim(s) 8, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duque (Pub No US/2012/0209289), in view of Williams (Pub No US/2021/0315660).
Regarding claim 8, Duque discloses the robotic surgical instrument according to claim 6.
Duque fails to disclose the seal ring includes a plurality of apertures each configured to sealingly receive one of the actuation components of the plurality of actuation components.  
However, Williams teaches a robotic surgical instrument, wherein the seal ring (proximal seal member 262) includes a plurality of apertures each configured to sealingly receive one of the actuation components of the plurality of actuation components (Williams, col 125 and 160-171, fig 27, 28, 56, 57). 
Duque and Williams are both considered to be analogous to the claimed invention because they are in the same field of robotic surgical instruments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Duque to incorporate the teachings of Williams and include a seal assembly with O-rings that could accommodate multiple actuation components (Williams, col 125). Doing so would allow for a sealing ring that can accommodate lateral movement for all actuation components passing through the seal and would be a use of known technique to improve a similar device in the same way (The use of aperture seals 1712, channel seals 1724, and portion seals 1750 helps prevent contaminants from entering portions of surgical device 10 that are located proximal of seal assembly 1700, Williams, col 125 and 160-171, fig 27, 28, 56, 57).
Regarding claim 12, Williams teaches a robotic surgical instrument wherein the outer seal ring (proximal seal member 262) includes a plurality of apertures each configured to sealingly receive one of the actuation components of the plurality of actuation components, and wherein the outer seal ring further includes an outer 33Attorney Docket: A0004112US01 (203-13294 B)annular surface configured to seal against at least one of the inner annular surface of the shaft or an inner annular surface of the proximal link (Proximal seal member 262 and first and second distal seal members 264, 266 engage outer sleeve 206, Williams, col 125 and 160-171, fig 17, 27, 28, 56, 57).  
Regarding claim 16, Williams teaches a robotic surgical instrument according wherein the outer seal ring (proximal seal member 262) includes a plurality of apertures each configured to sealingly receive one of the actuation components of the plurality of actuation components (Williams, col 125 and 160-171, fig 27, 28, 56, 57).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P STEIN/Examiner, Art Unit 3771     

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771